            CASE 0:20-cv-02049-MJD-TNL Doc. 21 Filed 10/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald Moey,                       Court File NO. 20-CV-02049
 Marissa Skaja, Charles R. Halverson, and
 Blair L. Johnson,

                        Plaintiffs,
 vs.                                                          DECLARATION OF
                                                              ERICK G. KAARDAL
 City of Minneapolis,

                        Defendant.


       I, Erick G. Kaardal, being duly sworn, declares as follows:

       1.       I have personal knowledge of the following.

       2.       I am an attorney for the Minnesota Voters Alliance, Ronald Moey, Marissa

Skaja, Charles R. Halverson, and Blair L. Johnson.

       3.       Attached as Exhibit A is a copy of the October 9, 2020 letter from Stillwater

Technical Solutions.

       4.       Attached as Exhibit B is copy of the Center for Technology and Civic Life

Public/Private Partnership Grant Awards Administrative History, Chronology, and Issues.

       5.       Attached as Exhibit C is a copy of a Petition for Permanent Injunction and

Declaratory Judgment, State of Louisiana v Center for Tech and Civic Life, et al., Parish of

St. Martin, Louisiana, Court File No. 89811, October 2, 2020.

       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Dated: October 12, 2020                              /s/Erick G. Kaardal
                                                    Erick G. Kaardal
